Citation Nr: 1511199	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death and accrued benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Claimant is the surviving spouse of a Veteran who served on active duty in the United States Marine Corps from April 1953 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the Claimant's claim for entitlement to service connection for cause of the Veteran's death. Subsequently, the claim was transferred to the Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Claimant's claim for service connection for cause of Veteran's death and accrued benefits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Claimant's claims so that she is afforded every possible consideration. 

The Claimant is the widow of a Veteran who died in February 2011. The records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is, therefore, presumed to have been exposed to herbicides, to include Agent Orange. The Claimant asserts that the Veteran's death was, in-part, caused by a heart disease she claims is related to the Veteran's military service.

The Veteran's immediate cause of death, as listed on his death certificate of record, was cardiac asystole, with contributing underlying causes of cardiopulmonary arrest, cardiovascular collapse, and cerebrovascular accident. In March 2013, the VA obtained a VA medical opinion regarding the Veteran's cause of death. The VA examiner reviewed all the available evidence of record at the time, and determined that the Veteran died of natural causes, and that there was no evidence that the Veteran suffered from any heart condition/disease that contributed to his death. 

The Board notes, however, that the Claimant has recently stated that certain medical treatment records have not been obtained by the VA, and are not of record. Specifically, the Claimant notes VA medical records from the VA Medical Center (VAMC) in Oceanside, California, from October 1975 to December 1989 and VAMC in Waco/Temple, Texas, from January 1990 to the Veteran's death, have not been obtained or associated with the claims file. After a thorough review of the claims file, the Board notes a portion of the Waco VAMC treatment records (1996-2011) is of record. However, no records from the VAMC in Oceanside, California are associated with the claims file.   

The VA's duty to assist under the Veteran's Claims Assistance Act of 2000 (VCAA) includes helping claimants to obtain service treatment records and other pertinent records, such as VA treatment records after service. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board notes that the record does show that the Veteran was treated at an Oceanside VAMC during the time period asserted by the Claimant. In a September 1976 VA treatment record from the San Diego, California VAMC, there is a notation regarding past treatment from a medical center in Oceanside. Therefore, the Board finds that such missing records must be obtained for the VA to satisfy its duty to assist the Claimant.

The Board further finds that, after such records are obtained, another medical opinion regarding the Veteran's cause of death is required. Since the Veteran is deceased, any medical opinion regarding cause of death is dependent on the medical evidence of record. If, as it is in this case, the medical records are incomplete, such opinion rendered regarding the Veteran's cause of death is severely compromised. Therefore, an addendum opinion is necessary to assess the newly obtained evidence noted herein. 38 U.S.C.A. § 5103A(a); see also De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record. The Claimant should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. In particular, the RO shall obtain records from the VAMC in Oceanside, California, from as far back as 1975, and VAMC in Waco/Temple, Texas, from 1990.  The Claimant may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Claimant, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided the March 2013 medical opinion of record. If that examiner is not available, the RO should obtain the opinion from another appropriate physician. The examiner should be asked to determine the Veteran's cause of death, and whether it is as likely as not (50 percent or greater probability) that the causes of the Veteran's death were related to his service, to include exposure to herbicides. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner must review all medical evidence associated with the claims file.  The examiner's attention is called to the following evidence: 

* Service Treatment Record (STR) from May 1974 - Notes hypertension and chest pains. 

* Report of Medical History from May 1974 - Veteran reports daily chest pain. 

* STRs from January 1975 - Report of sick hall with check pains. 

* VA Treatment Records from June 1977 - Reports of chest pains. 

* Private Medical Treatment Records from July 2000 - Hillcrest Baptist Medical Center report notes elevated blood pressure. 

* VA Treatment Record from March, May & September 2001 - Veteran reports chest pain. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. After obtaining the medical opinion and associating it with the claims file, the RO/AMC should readjudicate the claim. If the determination of the claims remain unfavorable to the Claimant, she and her representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




